ICJ_048_NorthernCameroons_CMR_GBR_1963-12-02_JUD_01_PO_09_FR.txt. 154

OPINION DISSIDENTE DE M. BUSTAMANTE

Étant donné que je ne me rallie pas à la décision que la Cour
a bien voulu prendre pour trancher la présente affaire, je dois
exposer les motifs de mon opinion dissidente ainsi que les conclusions
auxquelles je suis arrivé, non sans exprimer au préalable toute ma
déférence envers l'avis de la majorité de la Cour.

* * *

I. La République fédérale du Cameroun, par sa requête du
30 mai 1961, développée dans le mémoire du 12 décembre, a de-
mandé à la Cour de dire le droit, face au Royaume-Uni de Grande-
Bretagne et d'Irlande du Nord, au sujet d’une controverse dont
l'énoncé peut se résumer en ces termes: il s’agit de savoir si dans
l'application de l'accord de tutelle du Cameroun septentrional signé
avec l'Organisation des Nations Unies en date du 13 décembre
1946, le Royaume-Uni, en tant qu’autorité administrante, n’a pas
respecté les diverses obligations découlant dudit accord ou des
instructions expresses de l’Assemblée générale; la conséquence de
ce manquement ayant été, en fait, un déroulement anormal et
faussé du plébiscite des 11 et 12 février 1961 qui décida à la
majorité l’incorporation du Cameroun septentrional à l'État
nigérien.

Le Royaume-Uni, dans son contre-mémoire du 14 août 1962,
sans omettre — quant au fond — le rejet des griefs soulevés par la
Partie demanderesse, a formulé plusieurs exceptions préliminaires:
la plupart portent sur la compétence de la Cour et quelques-unes
d’entre elles s’attachent à certains aspects de l’irrecevabilité de la
demande. I] appartiendra a la Cour, dans son arrét, de se prononcer
sur le bien-fondé de ces exceptions.

2. La question de compétence doit étre résolue — et les Parties
sont d’accord sur ce point — à la lumière de l’article 19 de l'accord
de tutelle pour le territoire du Cameroun sous administration
britannique. La compétence reposerait sur les termes d’« un traité
ou convention en vigueur », ainsi que cela est prévu dans la partie
finale du paragraphe 1 de l’article 36 du Statut de la Cour.

Selon le sens dudit paragraphe, la condition essentielle pour
assurer la compétence de la Cour est que le traité en cause soit en
vigueur au moment où le différend s'est produit. Les deux Parties
ont reconnu que l’accord de tutelle était encore en vigueur le

143
155 ARRÊT 2 XII 63 (OP. DISS. DE M. BUSTAMANTE)

30 mai 1961, date de la requête de la République du Cameroun.
Deux jours après (le 1er juin 1961) le régime de tutelle prenait fin,
conformément à la résolution 1608 (XV) de l’Assemblée générale
des Nations Unies en date du 21 avril de la même année.

On pourrait alléguer que si l’action judiciaire poursuit comme
but final celui d’éclaircir dans le futur les doutes que le texte d’un
traité peut soulever ou celui de prévenir à l'avenir la répétition
des erreurs d'application déjà commises dans le passé, aucun de
ces buts ne pourrait être atteint si l’action est entreprise à la veille
de l'expiration du traité. Mais il faut considérer que le but d’une
action judiciaire en l'espèce n’envisage pas toujours le futur,
mais qu'elle peut aussi avoir un dessein rétrospectif en vue d’ob-
tenir une décision judiciaire au sujet de la conformité ou de la
non-conformité au droit d’une interprétation contractuelle déjà
donnée ou de l'application d’une clause conventionnelle qu’on
estime mal faite en pratique. Dans ce cas, il me semble qu’une
requête est toujours recevable si le problème qui est posé corres-
pond à l’époque de l'application du traité. Les faits ou actes humains
visant des tiers — quel qu’en soit l’agent: un homme ou un Etat —
déterminent des responsabilités, lesquelles peuvent éventuellement
être établies — faute d’un autre moyen d’arrangement — par les
tribunaux de justice. Tout cela, indépendamment de la valeur
de précédent que l'arrêt judiciaire servira à établir — si tel est
le cas — aux effets de l'application future de la loi ou de la con-
vention en cause.

3. Le texte de l’article 19 de l’accord de tutelle du 13 décembre
1946 est ainsi libellé:

«Tout différend, quel qu'il suit, qui viendrait à s'élever entre
l'Autorité chargée de l'administration et un autre Membre des
Nations Unies relativement à l'interprétation ou à l'application
des dispositions du présent Accord, sera, s’il ne peut être réglé
par négociations ou un autre moyen, soumis à la Cour internationale
de Justice, prévue au Chapitre XIV de la Charte des Nations Unies. »

Les conditions dans lesquelles, d’après le texte transcrit, la
compétence de la Cour entre en jeu peuvent se résumer de la façon
suivante:

A. Quant aux personnes juridiques dont mention est faite à l’accord,
on considère comme ayant le droit de s'adresser à la Cour:

a) l'autorité chargée de administration ;

b) tout autre Membre des Nations Unies.

La nature et la portée de l’intervention de ces Etats Membres
devant la Cour, soit comme parties 4 l’accord, soit comme tiers
intéressés, est un sujet de controverse et d’interprétation que l'on
verra plus tard.

144
156 ARRÊT 2 XII 63 (OP. DISS. DE M. BUSTAMANTE)

B. Quant à l’objet du litige, il faut:
a) qu'il y ait un différend, quel qu'il soit;
b) que ce différend porte sur une question d'interprétation ou
d'application des dispositions de l'accord de tutelle;
c) que le différend ne puisse pas être réglé par négociations ou
par un autre moyen.

Je passe — aux fins de la compétence de la Cour — à l'étude de
ces deux grands aspects de l’article 19 de l’accord à l'égard du cas
particulier soulevé à la requête et en considérant, aussi, les objec-
tions de la Partie défenderesse.

4. La première question qui se pose ayant trait aux personnes
juridiques dont mention est faite à l’article 19 vise la nature et la
portée de l'intervention devant la Cour des «autres États Membres
des Nations Unies » auxquels ledit article fait référence. Selon l’avis
du Royaume-Uni, ces États ne sont pas parties aux accords de
tutelle, mais simplement des États fiers appelés à veiller sur certains
droits de leurs ressortissants (art. 9, 10, rr et 13 de l'accord). Par
conséquent, tout «autre Etat Membre » considéré individuelle-
ment n'aurait pas le droit d'engager des controverses judiciaires
avec l'autorité administrante à l'égard de l'interprétation ou de
l'application des dispositions générales (art. 3 à 8, 12, 14 à 16)
d’un accord de tutelle où il n’est pas partie. Une telle demande
serait irrecevable parce que le contrôle des dispositions générales
de l’accord dépend exclusivement des Nations Unies. La compétence
de la Cour n’est donc pas ouverte à ce genre d’actions de la part des
États Membres. Le Royaume-Uni a noté à cet égard que, dans le
cas du Cameroun, il ne s’agit pas de l'existence d’un accord de
mandat soumis à l’ancien régime de la Société des Nations, mais
d’un accord de tutelle signé avec les Nations Unies, ces deux insti-
tutions étant régies par des normes différentes bien qu’inspirées par
un propos commun. Il en découle donc que les droits des Etats
Membres prévus par un accord de tutelle ne doivent pas être mis
en parallèle avec les droits prévus par un accord de mandat. Ces
derniers sont plus restreints — ajoute le Royaume-Uni — et cela
a été admis dans l'arrêt rendu par la Cour le 21 décembre 1962
en les affaires du Sud-Ouest africain (Recueil 1962, p. 319). D'après
cet arrêt, la protection judiciaire instituée en faveur des populations
sous mandat ne serait pas devenue nécessaire dans le nouveau
régime de tutelle et la raison en serait que, vu la structure de la
Charte des Nations Unies, cette Organisation a pris soin de sauve-
garder administrativement et d’une façon plus large que le Pacte
de la Société des Nations de 1919, les droits des habitants du terri-
toire sous tutelle vis-à-vis des possibles erreurs ou abus des tuteurs,
la clause de protection judiciaire n'ayant pas, par la suite, de
raison de subsister comme élément essentiel des accords de tutelle.

145
157 ARRÊT 2 XII 63 (OP. DISS. DE M. BUSTAMANTE)

Avant tout, cette interprétation du défendeur sur la portée de
l'arrêt du 21 décembre 1962 (cas de l’Ethiopie et du Libéria contre
l’Union sud-africaine) me paraît trop absolue et, par conséquent,
excessive. Ce que la majorité de la Cour a dit d’une façon très
générale dans son arrêt (C.I./]. Recueil 1962, p. 342) c’est qu'après
la mise en vigueur du nouveau régime du tutelle «la nécessité de
la protection judiciaire » (c’est-à-dire l'insertion indispensable de la
clause juridictionnelle dans les accords de tutelle) «n'existait plus »;
mais cela est très loin de signifier que ladite protection devienne
dorénavant superflue et non susceptible d’être incorporée dans les
nouveaux accords de tutelle. Au contraire, le texte de l’arrêt révèle
dans plusieurs passages l'adhésion des juges à cette forme de garan-
tie judiciaire au profit des peuples sous tutelle. L'insertion de
l’article 19 dans le texte de l’accord de tutelle du Cameroun septen-
trional faite avec l’acquiescement du Royaume-Uni démontre à
elle seule que l’interprétation que je viens de donner est légitime.

Mais il faut approfondir la portée de cette question et je le ferai
en tenant compte, non pas seulement de l'arrêt du Sud-Ouest
africain de 1962, mais aussi de mon opinion individuelle qui y
était jointe (Recueil 1962, p. 349) et où j'ai abordé certains aspects
non mentionnés par la majorité de la Cour.

D'après la Cour (Recueil 1962, p. 329):

« Les principes essentiels du systéme des Mandats consistent avant
tout dans Ja reconnaissance de certains droits des peuples des
territoires sous-développés; dans l’établissement d’un régime de
tutelle exercé sur chacun de ses peuples par une nation développée,
en qualité de « Mandataire » et «au nom de la Société des Nations »;
et dans la reconnaissance d’une «mission sacrée de civilisation »
incombant à la Société en tant que communauté internationale
organisée et à ses Etats Membres. Ce système a pour objet reconnu le
bien-être et le développement de ces peuples et il s’assortit de garan-
ties visant la protection de leurs droits.»

Dans un autre paragraphe de son arrêt, la Cour dit (Recueil 1962,
P. 336):
« la protection judiciaire de la mission sacrée contenue dans
chaque Mandat constituait un aspect essentiel du systéme des
Mandats. Tel que ses auteurs l’avaient conçu et inscrit dans l’ar-
ticle 22 du Pacte de la Société des Nations, ce systéme, comme il
a déjà été dit, présentait essentiellement deux traits principaux :
un Mandat conféré à une Puissance à titre de «mission sacrée de
civilisation» et «des garanties pour l’accomplissement de cette
mission »... La surveillance administrative exercée par la Société

146
158 ARRÊT 2 XII 63 (OP. DISS. DE M. BUSTAMANTE)

des Nations représentait une garantie normale visant à assurer la
pleine exécution par le Mandataire de sa «mission sacrée » à l’en-
droit des habitants du territoire sous Mandat, mais le rôle spécia-
lement imparti à la Cour était encore plus essentiel! puisqu'elle
devait servir d’ultime moyen de protection par voie de recours
judiciaire contre tous abus ou violations possibles du Mandat».

Tout en parlant du concept de la « mission sacrée de civilisation »
reconnue par la Cour, j'ai soutenu dans mon opinion individuelle
de 1962:

a) que:

«Les populations sous Mandat constituent, à mon avis, un élé-
ment essentiel du système parce que l’article 22 du Pacte leur a
reconnu divers droits, tels que la liberté personnelle (prohibition
de l'esclavage), les libertés de conscience et de religion, un traite-
ment équitable de la part du Mandataire et l’accès à l’instruction,
au développement économique et à l'indépendance politique (auto-
détermination). On leur reconnaît donc la qualité de sujets de droit
et c’est pour cela que dans les accords de Mandat, lesdites popu-
lations sont — je le crois — des parties possédant un intérêt ju-
ridique direct, bien que leur capacité limitée leur impose la présence
d’un représentant ou tuteur.» (Recueil 1962, p. 354.)

b) que:

«La fonction que le Pacte [de 1922] attribue à la Société des
Nations, comme une «autorité tutélaire» bien caractérisée de ces
territoires [sous Mandat], se démontre particulièrement dans le
texte de l’article 22, paragraphe 2, selon lequel le mandataire
doit exercer ses fonctions «au nom de la Société des Nations ».

Il me semble que ce point a une importance vitale pour le juge-
ment de cette affaire parce que, en partant de la reconnaissance de
Vintérét juridique direct que les populations sous tutelle possèdent
dans le régime de leur Mandat et compte tenu de leur qualité de
sujets de droit — dont la Société des Nations est l’autorité tuté-
laire —, de nombreuses conséquences juridiques en découlent. En
premier lieu, les populations sous Mandat sont, en fait, parties
aux accords de Mandat et représentées par la Société des Nations.
Deuxièmement, l'obligation du mandataire de se subordonner au
contrôle de l'Organisation tutélaire pour lui rendre compte de l’exer-
cice du Mandat est évidente. Enfin, il ressort de cette conception
une responsabilité conjointe et solidaire de tous les Membres de
l'Organisation pour accomplir «la mission sacrée» et de veiller
sur les populations dont la destinée a été mise sous leur patronage. »
(Recueil 1962, p- 355.)

c) que: |
«La fonction de mandataire est une responsabilité plutôt qu’un
droit (art. 22, par. 2, du Pacte). Cette responsabilité est plus lourde
dans la mesure où la population sous Mandat est moins dévelop-

1 Les italiques sont de nous.

147
159 ARRÊT 2 XII 63 (OP. DISS. DE M. BUSTAMANTE)

pée, comme dans les cas du Mandat C (art. 22, par. 6)... Ici appa-
raît une des notes les plus caractéristiques du système: le manda-
taire qui donne son acceptation la donne non pas en tant que
partie intéressée aux perspectives du contrat mais comme un
collaborateur de la communauté internationale dans la mission de
civiliser certaine population sous-développée ». (Recueil 1962, p. 357.)

Il faut que j'ajoute maintenant que le moyen le plus adéquat
d'établir les responsabilités d’ordre juridique est la compétence
judiciaire.

d) que la clause juridictionnelle insérée dans les accords de
Mandat

« … n’est que l'application de l’article 14 du Pacte de la Société
des Nations qui établit le recours à la Cour permanente comme le
moyen définitif, bien que volontaire, de trancher les différends
internationaux entre Etats... De plus, cette garantie du recours
a la compétence judiciaire est universellement admise pour ré-
gler toutes sortes de situations litigieuses ou d’interprétation lé-
gale, sans que son inclusion dans un accord de Mandat n’implique
aucune anomalie.

A mon avis, la vraie signification de la clause de recours a la
Cour est celle d’une garantie dont bénéficient les deux parties en
leur assurant une juste application du Mandat, ainsi qu’un cor-
rect exercice des contrôles. » (Recueil 1962, pp. 360-361.)

e) que:

«Tl y a en plus une autre raison que, évidemment, le Conseil de
la Société des Nations a eu le soin de prévoir dans la clause compro-
missoire. Conformément aux articles 34 et 35 du Statut de la
Cour permanente, seuls les Etats et les Etats Membres de la So-
ciété ont qualité pour se présenter devant la Cour en ce qui con-
cerne les affaires contentieuses. La Société, qui n’est pas un Etat,
ne peut que demander des «avis consultatifs » (art. 14 du Pacte).
Par conséquent, dans le cas d’une divergence insoluble avec le
mandataire, l'intervention des Etats Membres, éléments solidaires
de la Société, comme parties 4 la procédure judiciaire, devenait
indispensable. » (Recueil 1962, p. 362.)

En somme, j’ai soutenu dans mon opinion individuelle que la
garantie judiciaire prévue a la clause juridictionnelle des accords de
Mandat remplissait une fonction d’intérét public pour toute la
communauté internationale et, par là, autorisait un Etat Membre
quelconque à demander au mandataire d’appliquer régulièrement
ses obligations, soit quant à l'interprétation, soit touchant l’appli-
cation desdits accords.

Il est opportun de rappeler ici la période de transition entre
l'extinction de Ja Société des Nations et la constitution des Nations
Unies, ainsi que le remplacement de l’ancien régime de Mandat par
l'institution de la tutelle, afin d'établir autant que possible si le
droit des États Membres à mettre en action la clause juridictionnelle

148
160 ARRÊT 2 XII 63 (OP. DISS. DE M. BUSTAMANTE)

des accords de tutelle a souffert ou non des restrictions ou si la
clause elle-même devrait être définitivement proscrite.

L'Assemblée de la Société des Nations, ainsi que la Première
Commission, se sont réunies, vers avril 1946, pour régler la situation
des Mandats durant cette période transitoire et toutes les Puissances
mandataires ont solennellement déclaré leur intention de continuer
à administrer sans changement les territoires à elles confiés. Au
côté d’autres Etats, le Royaume-Uni — qui exerçait depuis 1922
un Mandat sur le Cameroun — exprima alors cette intention en
annonçant qu'il agirait «conformément aux principes généraux
des Mandats existants ». Le délégué français déclara que

«tous les territoires sous Mandat relevant de son gouvernement
continueront à être administrés dans l'esprit du Pacte et de la
Charte … en poursuivant l'exécution de la mission qui lui avait
été conférée par la Société des Nations ».

Le représentant de l’Australie a dit que son pays estimait que la
dissolution de la Société des Nations ne diminue pas les obligations
des pays mandataires. Le délégué de la Nouvelle-Zélande a déclaré
que son administration continuerait «conformément aux termes du
Mandat ». Partout le concept de la « mission sacrée » prévalut dans
les déclarations des mandataires, sans qu’une discrimination ait
été faite entre le Pacte et la Charte. Toutes ces déclarations ont
été recueillies et sanctionnées par l’Assemblée de la Société des
Nations à la séance du 18 avril 1946 (C.I.J. Recueil 1962, pp. 339-
341). On peut donc affirmer que, malgré la dissolution de la Société
des Nations, un accord unanime s’est produit parmi les Puissances
mandataires dans le sens que les Mandats devaient continuer à
être exercés conformément aux règles des accords de Mandat, en
attendant que le régime de tutelle soit définitivement fixé.

Cette fixation s’est produite le jour de la mise en vigueur de la
Charte des Nations Unies. De même que l’article 22 du Pacte de la
Société des Nations, l’article 73 de la Charte mentionne le carac-
tère « sacré » de l'obligation des Etats administrants à l'égard de la
promotion du bien-être des habitants des territoires non autonomes
dont la primauté des intérêts est expressément reconnue. Les
articles 75, 76 et 83, paragraphes 2 et 3, coincident avec l’article 22
du Pacte quant aux buts et à l’objet du nouveau régime de la tutelle,
lesquels sont identiques aux buts des Nations Unies, le nouveau
régime continuant 4 étre, ainsi que le Mandat, une institution inté-
ressant l’ensemble des Etats de l'Organisation mondiale, c’est-à-dire
une institution d'intérêt public international. L'article 77 dispose,
de façon impérative, que les territoires actuellement sous Mandat
soient placés sous le régime de tutelle. Enfin, le chapitre XIII de la
Charte vise la surveillance des actes de l’autorité administrante,

149
161 ARRÊT 2 XII 63 (OP. DISS. DE M. BUSTAMANTE)

réaffirmant ainsi d’une façon non équivoque le principe de la
responsabilité de ladite autorité quant à l'exercice de sa mission
tutélaire.

Ces données fondamentales prises en considération, le fait qu’au
moment de la mise en vigueur de la Charte, le Royaume-Uni ait con-
senti à insérer dans le texte de l'accord de tutelle duCameroun septen-
trional (13 décembre 1946) l’article 19 sur la protection judiciaire
ne peut s’interpréter que comme une confirmation de la politique
antérieure de ladite Puissance, propice à considérer la nouvelle
tutelle comme une continuation de l’ancien Mandat et à maintenir
dans le nouveau texte la clause de la protection judiciaire quifigurait
dans le précédent accord de Mandat. Étant donné que l’Assemblée
générale des Nations Unies a aussi signé et approuvé ledit accord
de tutelle, aucun doute ne subsiste sur le fait que l’organe principal
des Nations Unies a trouvé légitime et bien fondée l'insertion de
l’article 19 dans le nouveau texte contractuel. Donc, en partant de
la base réelle que la clause de garantie judiciaire existe par accord
mutuel dans une convention de tutelle dont personne n’a nié la
validité, la seule conclusion à dégager est qu'il faut admettre
Vapplicabilité de la clause.

A ce propos, il faut attirer l'attention sur un détail qui présente
un relief décisif: c'est que dans l’accord de tutelle du Cameroun
septentrional quia remplacé l’accordde Mandat, les termes de la clause
juridictionnelle sont à peu près les mêmes que ceux des anciens
accords de Mandat, sans qu'aucune restriction ne soit faite dans le
libellé à propos de l’action judiciaire livrée aux «autres États
Membres » pour l'interprétation ou l’application des accords, ce qui
permettrait d’inférer que ni les Nations Unies ni le Royaume-Uni
n'ont eu l'intention de diminuer l'ampleur que le sens littéral et
naturel du texte conférait à ladite action judiciaire dans les
accords de Mandat.

Je me demande si, ces antécédents pris en considération, on peut
raisonnablement penser ou présumer que la mission attribuée par
le Pacte aux Etats Membres pendant le régime des Mandats a pu
étre restreint au moment de la naissance de la tutelle: cela signi-
fierait une rétrogradation dans la tendance des organismes inter-
nationaux toujours favorable à la protection des peuples non
libérés et toujours penchée vers la défense de leurs droits.

J’admets qu’il est possible de distinguer dans les articles de
l'accord de tutelle deux catégories d'obligations à la charge de
l'autorité administrante: les unes, appelées individuelles, qui visent
les relations avec d’autres États Membres ou leurs ressortissants
(art. 9, 10, 11, 13); les autres, qui signalent les obligations générales
du tuteur au sujet de l'administration du territoire sous tutelle
(par exemple, les art. 4, 5,6, 8, 12, 14 à 16). Mais, même en acceptant

150
162 ARRÊT 2 XII 63 (OP. DISS. DE M. BUSTAMANTE)

cette distinction, je ne puis me rallier à affirmation selon laquelle
les pouvoirs, que l’article 10 donne à la Cour pour juger sur des
questions d’interprétation ou d'application de Vaccord, ne visent
que les questions relatives aux obligations individuelles et non pas
les questions qui visent les autres obligations concernant l’adminis-
tration générale du territoire, dont la surveillance relève du contrôle
soi-disant exclusif des Nations Unies. Cette discrimination restrictive
de la compétence de la Cour n’est pas bien fondée, à mon avis. Au
contraire, elle est en opposition au texte littéral de l’article 19.
Si intention de l'accord avait été aussi limitée, la phrase du texte
en cause n'aurait pas été rédigée comme elle l’a été: «... relative
à l'interprétation ou à l'application des dispositions du présent
accord de tutelle... », mais il aurait été dit: «... relative à Vinter-
prétation ou à l’application des articles 9, 10, rz et 13 du présent
accord... ». On ne saurait méconnaitre que selon le texte de l’ar-
ticle 19, tel qu'il est libellé, l'interprétation et l'application de foutes
les dispositions de l'accord — et non pas uniquement de quelques-unes
d’entre elles — sont des sujets susceptibles d’être jugés par la Cour.
Cela revient à dire que chacun des Etats Membres a reçu le droit
de participer, au moyen de la voie judiciaire, à la fonction de
surveillance de toutes les obligations de l’autorité tutélaire visant
l'administration générale de la tutelle.

Il me semble par tout ce que je viens de dire et après müre
réflexion qu'il est loin d’être évident que la portée de la clause
juridictionnelle des nouveaux accords de tutelle doive être consi-
dérée comme moins étendue que celle des anciens accords de Man-
dats. I] y a de bonnes raisons pour soutenir que cette clause (dont
l’article 19 de l’accord de tutelle du Cameroun septentrional est un
exemple) donne aux États Membres des Nations Unies — tel que
son texte littéral l'indique — le droit de poser à la Cour des questions
juridiques visant exactitude ou l’inexactitude de l’interprétation
ou Vapplication que l’autorité administrante a donnée aux obliga-
tions générales qui découlent de l’accord de tutelle soit à ’égard de
l’État Membre en cause, soit à l'égard de ses ressortissants ou des
peuples du territoire sous tutelle. À mon avis, le seul problème
que le cas d’espèce soulève est celui de savoir si le Cameroun
septentrional était encore, à la date de la requête (30 mai 1961),
un « territoire sous tutelle » en ce qui concerne l'effet de sa protection
judiciaire et de la défense de l’intérêt individuel de la République
fédérale du Cameroun ou de ses ressortissants. La réponse est
affirmative étant donné que la tutelle britannique sur ce territoire
ne devait prendre fin que deux jours après, soit le 1° juin 19617.
Mais il y a surtout une autre justification majeure à cette réponse
affirmative, à savoir: le fait qu'après le 1er juin le Cameroun septen-
trional n’a pas cessé d’étre un pays non independant, car il a été
incorporé comme province à l’État nigérien à la suite des résultats
du plébiscite de février 1961. La requête du 30 mai 1961 ayant

137
163 ARRÊT 2 XII 63 (OP. DISS. DE M. BUSTAMANTE)

indiqué qu’en ce qui concerne le territoire du Cameroun septen-
trional ces résultats traduisaient l'influence défavorable de certaines
mesures et attitudes de l’autorité tutélaire, il paraît évident que
le noyau de la controverse soulevée par la République fédérale
est une question s’attachant à l'exercice de la tutelle et, par con-
séquent, comprise dans les prévisions de l'accord de tutelle du
13 décembre 1946.

5. Mais ce n’est pas le seul aspect à considérer dans le cas présent.
Un autre fait intervient, à savoir la position toute spéciale de la
République fédérale du Cameroun, dont l'intérêt direct à l'égard
du sort des populations du territoire du Cameroun septentrional
résulte des points de vue géographique (facteur de contiguité) et
historique (facteur de provenance commune des deux Cameroun
(britannique et français) à l'égard de l’ancien Cameroun germanique).
(Voir le livre blanc de la République du Cameroun et les cartes
présentées comme annexes au contre-mémoire du Royaume-Uni.)

Il n’est besoin que de coordonner les articles 9, 10, 11 et 13 avec
l'article 19 de l'accord de tutelle pour se rendre compte que les
États Membres peuvent comparaître devant la Cour à un double
titre: au nom de leurs ressortissants et aussi par eux-mêmes, dans
leur propre intérêt en tant qu’Etats quand ils reçoivent de l'autorité
administrante, dans l'application de la tutelle, un traitement
inégal en certaines matières (sociales, économiques, industrielles ou
commerciales) ou souffrent quelque discrimination fondée sur la
nationalité. Ainsi, l’article 9, premier alinéa, dispose:

« … à tous les États Membres des Nations Unies ef! à leurs ressor-
tissants »;

l’article 10, alinéa c:

« … à l'égard des Etats Membres des Nations Unies ow ! de leurs
ressortissants »;

l’article 11:

« … un Membre des Nations Unies de réclamer pour lui-même ou?
pour ses ressortissants ».

Dans le cas présent, les résultats du plébiscite du Cameroun
septentrional ne pourraient pas être indifférents à la République
fédérale du Cameroun si la consultation populaire favorisait la
Nigéria ou si elle se prononçait pour Vincorporation à la République
camerounaise, comme cela a été le cas pour le Cameroun méridional.
Des intérêts d'ordre géographique, social, économique, historique,
etc., étaient sans doute en jeu dans cette alternative.

Au fond la requête de la République fédérale du Cameroun, en
demandant à la Cour de se prononcer sur le fait que certaines

 

 

1 Les italiques sont de nous.
152
164 ARRÊT 2 XII 63 (OP. DISS. DE M. BUSTAMANTE)

mesures ou attitudes de l'autorité administrante n’ont pas été
conformes à l'accord de tutelle du Cameroun septentrional ni aux
instructions, de l'Assemblée générale, tend à établir comme un de
ses objets principaux la certitude qu’une discrimination a été faite
par l’État tutélaire au détriment du demandeur et au profit de
l'État nigérien. I] me semble que sous cet aspect l'intervention de la
République du Cameroun à cette procédure n’est pas rejetable, non
seulement si l'on envisage l'intérêt juridique direct qu'elle a dans
Vaffaire (art. 62 du Statut), mais parce qu'à la date de la requête —
30 mai 1961 — ladite République possédait déjà la qualité de
Membre des Nations Unies, acquise par résolution de l’Assemblée
générale du 20 septembre 1960.

6. En ce qui concerne l’action judiciaire, la première condition
exigée par l’article 19 de l’accord de tutelle est qu’un différend doit
exister entre les Parties. Compte tenu du fait que la République
du Cameroun, devenue indépendante le 1er janvier 1960, a été
admise aux Nations Unies le 20 septembre 1960, il faut que le
différend avec le Royaume-Uni, en tant qu’autorité administrante
du territoire du Cameroun septentrional, se soit produit après la
date de l'indépendance camerounaise, car ce genre de désaccord
n'est concevable qu'entre deux Etats souverains. Aux fins de la
compétence de la Cour conformément à l’article 19 de l’accord de
tutelle, il est nécessaire que le différend ait pris forme après le
20 septembre 1960, date où l'admission de la nouvelle République
aux Nations Unies lui donnait le droit d'accéder au tribunal
international.

Ces prémisses établies, il faut aussi rappeler qu’au sens de l’ar-
ticle 19 de l’accord, le différend doit être préétabli et caractérisé
avant la requête (affaire Mavrommatis, opinion du juge Moore), car
ledit article ne donne lieu à l’action judiciaire que si le désaccord
n’a pu être réglé auparavant par négociations ou un autre moyen.

Dans le cas d'espèce, l'examen du dossier permet de conclure que
le procès d'apparition et d'établissement du différend a été à peu
près le suivant:

a) Les documents émanant des divers organes des Nations Unies
— Conseil de tutelle, Quatrième Commission, Assemblée générale —
et présentés par les Parties comme annexes aux documents procé-
duraux ou comme éléments de preuve ultérieurs, traduisent
fréquemment, surtout entre 1957 et 1961, les préoccupations de ces
organes à l'égard du système de l'administration du Cameroun
septentrional sous tutelle britannique et laissent voir qu’une certaine
situation irrégulière affectait le territoire, l’Assemblée générale ayant
édicté à la fin de 1959 des dispositions tendant à modifier l’organi-
sation administrative comme le seul moyen de garantir l’impartialité

153
165 ARRÊT 2 XII 63 (OP. DISS. DE M. BUSTAMANTE)

du plébiscite qui devait décider du sort du territoire sous tutelle.
Finalement, des communications ont été envoyées par le représen-
tant de la France, au nom du Cameroun francais!, et même par la
République du Cameroun qui venait d’accéder à l’indépendance, en
formulant des réserves à propos du plébiscite. Des signes évidents
de désaccord s’étaient déja fait sentir. Le Royaume-Uni a pris
part à ces débats par Vintermédiaire de ses délégués auprès des
Nations Unies.

b) La République fédérale du Cameroun devenue indépendante
le 17 janvier 1960 ? a, par l'intermédiaire de son ministère des
Affaires étrangères et du secrétariat d’État et d’ Information, vers
mars 1961, publié et fait circuler dans les milieux officiels — parmi
lesquels le siège des Nations Unies — une brochure dite
«livre blanc » où des imputations sont faites au Royaume-Uni,
en sa qualité d'autorité administrante du Cameroun septentrional,
à savoir:

1) Dissolution de la personnalité du Cameroun septentrional

résultant de la division du territoire, dont l'administration
a été incorporée à celle de deux provinces de la Nigéria sous
tutelle britannique en contradiction — dit la République du
Cameroun — avec l’article 76 de la Charte des Nations Unies;

Non-respect des recommandations 4 et 5 de la résolution
1473 (XV) de l’Assemblée générale, en date du 12 décembre
1959, au sujet de la décentralisation et démocratisation du
territoire sous tutelle et de sa séparation administrative de la

Nigéria ;

3) Infraction à l’article 766) de la Charte étant donné que
l'autorité administrante n’a pas favorisé l’évolution progressive
du territoire vers la capacité de s’administrer lui-même en
négligeant la participation des habitants dans l’appareil
administratif;

4) Responsabilité de autorité administrante dans les résultats

du plébiscite des 11 et 12 février 1961 au sujet des irrégularités

et absence de garanties dans la préparation, le déroulement et
les procédés employés après la réalisation du plébiscite.

ES)
hones

En répondant à ces griefs du livre blanc, le représentant du
Royaume-Uni a formulé des observations dans sa lettre du 10 avril
1961 adressée au président de la Quatrième Commission (annexe
n° 10 aux observations du Cameroun). On peut donc affirmer, bien
que les deux Parties ne s'étaient pas encore affrontées directement

1 18 mai 1960, Doc. T/PV L 086, cité en page 12 du livre blanc.

2 Résolution 1349 (NIIT) de l’Assemblée générale, 749™¢ séance plénière, 13 mars
1959.

154
166 ARRÊT 2 XII 63 (OP. DISS. DE M. BUSTAMANTE)

au sujet de la matière litigieuse, qu'une divergence de vues assez
nette s'était faite entre elles.

c) La troisième phase du processus de développement du différend
dans laquelle celui-ci s’est tout à fait caractérisé est la phase
constituée par l’ensemble des deux notes échangées entre le ministre
des Affaires étrangères de la République du Cameroun et l’ambas-
sadeur du Royaume-Uni à Paris au nom de Sa Majesté britannique.
Dans la note camerounaise, datée du 1° mai 1967, on précise les
points de droit qui constituent l’objet du différend (par. a) à d))
en signalant les articles de l’accord de tutelle qui, selon l’avis du
Cameroun, ont été violés (art. 5 8) et 6), ainsi que les dispositions
non respectées dela résolution 1473 (XIV) de l’Assemblée générale
des Nations Unies (recommandations 4, 6 et 7). A propos des uns
et des autres, on pose au Gouvernement de Sa Majesté un certain
nombre de questions qui devraient étre soumises au réglement
judiciaire, conformément aux articles 2 et 33 de la Charte. L’énoncé
des points litigieux coincide, 4 peu prés, avec celui du livre blanc,
mais la méthode est plus soignée et les détails mieux précisés. Le
mémorandum anglais (26 mai 1961) donne à la communication
camerounaise une réponse catégorique: toute responsabilité à lé-
gard des violations présumées de l’accord de tutelle est rejetée parce
que les décisions adoptées par l’Assemblée générale des Nations
Unies ayant déjà réglé l'affaire, le désaccord allégué par la Républi-
que du Cameroun n’est pas un désaccord avec le Royaume-Uni mais
avec les Nations Unies.

Les deux documents diplomatiques auxquels je viens de me
référer contiennent donc les éléments essentiels du différend inter-
national, c’est-a-dire une opposition de théses juridiques sur un ou
plusieurs points de droit à l’égard d’une certaine affaire. De plus
les «mémorandums » révèlent que le différend a pris corps définitive-
ment au mois de mai 1961, après l’admission de la République du
Cameroun dans l'Organisation des Nations Unies (20 septembre
1960) et avant l'expiration de l'accord de tutelle {12 juin 1967).

Le mémorandum anglais offre en outre un élément additionnel
de jugement, à savoir que la négociation engagée par le Cameroun
en vue de trancher le différend par la voie judiciaire a abouti à une
«impasse ». Le Royaume-Uni s’est refusé à chercher une solution
juridique. A cet égard, la condition prévue par l’article 19 de
laccord de tutelle, au sujet de l’échec des négociations, s’est
réalisée.

Dans la requête du 30 mai 1961, fondée sur l’article 19 de l'accord
de tutelle, la République du Cameroun reprend devant la Cour les
griefs contenus dans son mémorandum du 1¢ mai, non sans ajouter
que Je Royaume-Uni a contesté les thèses présentées par le de-
mandeur.

155
167 ARRÊT 2 XII 63 (OP. DISS, DE M. BUSTAMANTE)

Tous ces antécédents pris en compte, ma conclusion est qu’un
différend existe entre la République du Cameroun et le Royaume-
Uni selon la doctrine du droit international.

7. La deuxième question qui se pose est celle de savoir si le
différend porte sur des problèmes d’application ou d’interprétation
de l’accord de tutelle, au sens de l’article 19 dudit accord. Le texte
même de la requête permet de répondre affirmativement à cette
question. J] est demandé à la Cour de juger si le Royaume-Uni, en
sa qualité d'autorité administrante, a interprété et appliqué, bien
ou mal, l’accord de tutelle et, par conséquent, s’il a respecté ou
non certains articles dudit accord et certaines dispositions de
l’Assemblée générale des Nations Unies acceptées au préalable par
le Royaume-Uni. Il me semble évident que la décision à prendre
par la Cour constituerait un acte d’interprétation touchant la bonne
ou mauvaise application de l’accord de tutelle. La condition fixée
à ce sujet par l’article 19 de l’accord a donc été accomplie.

8. Il faut analyser ici les autres objections opposées par le
défendeur, à titre d’exceptions préliminaires.

a) En premier lieu, le Royaume-Uni pense que le but principal
de la requête est de contredire la validité du plébiscite qui a mis
fin à la tutelle, tous les autres griefs contre le comportement de
l’autorité administrante pendant toute la durée de la tutelle étant
subordonnés à ce motif principal. Mais, selon le Royaume-Uni,
les deux faits que sont la réalisation du plébiscite et la déclaration
d'extinction du régime de tutelle sont étrangers au texte de l'accord
sans qu'aucune obligation de l’État tutélaire à ce sujet n'ait été
prévue dans ledit texte, l’Assemblée générale des Nations Unies
étant la seule autorité qui a réglé ces aspects, conformément à
Varticle 85, paragraphe x, de la Charte, en collaboration avec le
Royaume-Uni. Par conséquent, ce que la requête demande fonda-
mentalement vise une matiére qui sort du champ d’application
de l’accord de tutelle et qui dépasse la capacité de la Cour d’être
saisie de l’affaire au sens de l’article 19 de Vaccord.

Je dois dire au préalable que, si l’on examine le contenu et les
conclusions de la requête et du mémoire de la République du Came-
roun, on ne trouve aucune demande au sujet de l'annulation du
plébiscite ou de la reconsidération de l’accord par lequel l’Assemblée
générale a mis fin à la tutelle du Cameroun septentrional. L’allusion
faite dans le livre blanc à propos de la nullité du plébiscite n’a pas
été reproduite dans les documents de la procédure judiciaire.
168 ARRÊT 2 XII 63 (OP. DISS. DE M. BUSTAMANTE)

Ce précédent établi, il faut prende note que, par sa nature même et
au sens littéral des chapitres de la Charte à ce sujet, le régime de tu-
telle est temporaire et transitoire, car l’article 76 b) dudit instrument,
lu en liaison avec les articles 73 b} et 87 d), prévoit sa terminaison
un jour ou l’autre. Il va de soi qu’il ne serait pas possible de fixer
au préalable, dans les accords de tutelle, une date pour l’émanci-
pation politique du territoire ni de fixer la procédure au moyen
de laquelle l'extinction de la tutelle devra être réalisée, car tout
dépendra des circonstances spéciales de chaque territoire. C'est
la raison pour laquelle le texte de la Charte n’a pas prévu de dispo-
sitions générales ou rigides pour régler dans tous les cas le moment
de l’extinction de la tutelle ni les procédés à appliquer. Mais c’est
précisément pour cela qu’une interprétation raisonnable de la
Charte justifie la présomption que ces détails doivent être décidés,
le moment venu, par les Nations Unies en accord avec l'autorité
administrante. Même en supposant, comme la Grande-Bretagne
Vaffirme, que les recommandations prises par l’Assemblée générale
à Végard de ces points ne sont pas obligatoires pour l'autorité
administrante en tant que simples recommandations, c’est-à-dire
avant que ladite autorité ait exprimé son avis à leur sujet, il n’en
serait pas moins vrai qu'à partir du moment où ladite autorité a
accepté ces recommandations et a commencé à les appliquer en
tant qu’ organe exécutif de la tutelle, le lien juridique en l'espèce
est né entre VEtat tutélaire et les Nations Unies et la nouvelle
fonction s’incorpore comme une obligation de droit dans le cadre
de Vaccord de tutelle. En l’espèce, les résolutions 1473 et 1608
de l’Assemblée générale ont été expressément acceptées et mises
en application par le Royaume-Uni; donc les opérations prévues et
qui visent la préparation et le déroulement du plébiscite se sont
transformées en actes d'administration de la tutelle du ressort
direct de l’autorité administrante; d’où la mise en jeu de la respon-
sabilité dans le cas où une incorrection quelconque vicie les résultats
de la consultation populaire.

b}) En deuxième lieu, il a été argué, à titre d'exception prélimi-
naire, que la République fédérale du Cameroun et tous les autres
Membres des Nations Unies ont perdu tout droit de se plaindre
de toute violation des obligations générales signalées à l’autorité
administrante par l’accord de tutelle, à partir du 21 avril 1961, date
à laquelle approbation du plébiscite et l'extinction de la tutelle ont
été décidées par l’Assemblée générale (résolution 1608 (XV)). La
requête du Cameroun portant la date du 30 mai 19617 s’avère donc
tardive et hors de propos.

Il me semble que cette thèse contredit la lettre et l'intention de
la résolution 1608 dans laquelle on peut constater que l’Assemblée
générale, bien que réunie le 21 avril, décida à cette date que l’accord

157
169 ARRÊT 2 XII 63 (OP. DISS. DE M. BUSTAMANTE)

de tutelle — et par conséquent le régime de tutelle — ne prendrait
fin pour le Cameroun septentrional que plusieurs semaines plus
tard, le rer juin 1961, soit deux jours après la présentation de la
requête. La fonction de l'autorité administrante et ses responsabili-
tés restaient ainsien vigueur pour le Royaume-Uni quand la requête
a été introduite. On doit alors rejeter cette exception d’irreceva-
bilité.

c) En troisième lieu, affirme le Royaume-Uni — en utilisant une
argumentation 7atione temporis —, les questions constituant la
matière du différend ne peuvent pas être antérieures à la date du
20 septembre 1960, où la République du Cameroun fut admise
comme Membre des Nations Unies, car cet État ne peut pas jouir
des avantages de la protection judiciaire accordés aux Membres
de l'Organisation à Végard de problèmes qui se réfèrent à des
époques auxquelles le demandeur n'aurait pas eu le droit de se
présenter devant la Cour. La Cour non plus n’aurait pas eu compé-
tence pour statuer.

Cette théorie donne à l’article 19 de l’accord une interprétation
restrictive qui n’est pas conforme au texte littéral du dispositif.
Selon les termes de l’article 19, la compétence de la Cour est ouverte

«pour tout différend, quel qu'il soit, qui viendrait à s'élever entre
l'autorité chargée de l'administration et un autre Membre des
Nations Unies ».

Ce texte énoncé, ce qui s’impose c’est de l’interpréter selon le sens
naturel des mots. L'article ne fait pas état des dates des faits
qui ont soulevé le différend en relation avec la date d’admission de
l'État Membre aux Nations Unies. C'est uniquement la qualité de
Membre qui donne à l’État nouveau venu les mêmes droits qu'aux
autres États Membres pour exercer l’action judiciaire. Si le différend
est apparu au sujet de l'interprétation ou de l'application d'un
traité — comme c’est le cas en l’espèce —, on présume que les faits
d’où le différend résulte peuvent s'être produits et déroulés pendant
toute la durée du traité. Dans le cas contraire, l'État demandeur
ne pourrait pas accomplir sa mission de veiller à l'intégrité et à
la fidélité de la convention. Certes, il n’est pas inutile de citer ici
une phrase de l’arrêt de l'affaire Mavrommatis :

« … dans le doute, une juridiction basée sur un accord internatio-
nal s'étend à tous les différends qui sont soumis après son éta-
blissement ». (C.P. J.I., série A n° 2, p. 35.)

Si — sous un autre aspect — la personne juridique qui soulève le
différend le fait dans sa double condition d’État Membre des Nations
Unies et d'État indépendant représentant un intérêt juridique
individuel ou spécial dans l'affaire, il n'en est pas moins vrai que
cet État peut se rattacher à à Vinvestigation des faits antérieurs à

158
170 ARRÊT 2 XII 63 (OP. DISS. DE M. BUSTAMANTE)

son émancipation politique, étant donné qu’un lien indéniable de
dépendance, une certaine espèce de solidarité successive, existe
entre la situation réelle au jour de la requête et les événements qui
ont contribué précédemment à élaborer cette situation au cours
de la tutelle. Il est difficile de concevoir le processus de la conduite
de l'État administrant durant le régime tutélaire comme divisé
en compartiments étanches ou non communicants. Un certain
parallélisme peut être trouvé, à ce sujet, dans le domaine du droit
privé en rappelant le cas du mineur qui, arrivé à sa majorité,
demande d'examiner les actes d'administration d’un tuteur pendant
le temps de la minorité du demandeur.

L’allégation d’irrecevabilité ratione iemporis n'est donc pas
admissible à mon avis.

d) En quatrième lieu, de l’avis du Royaume-Uni, la requête et le
mémoire de la République fédérale du Cameroun ne conduisent
nullement à aucun effet pratique, car ils se limitent à demander que
la Cour «dise le droit » sur les points énoncés comme matière du
différend sans qu’une demande quelconque de réparation matérielle,
de restitution, etc., ait été formulée. En d’autres termes, en suppo-
sant qu'un différend existe, le Royaume-Uni remarque le manque
d’un intérêt juridique qui pousse le demandeur à plaider non pas
seulement pour que son droit soit déclaré mais pour obtenir le
rétablissement matériel de la justice violée. On serait alors en
présence d’un différend incomplet, « moot», qui ne ressemblerait
en rien aux litiges de type normal. Un tel différend manquerait
d'utilité. Dans ce sens — ajoute le Royaume-Uni — on pourrait
bien soutenir que la requête du Cameroun constitue une demande
d'avis consultatif ou vise à établir un débat académique, mais dans
aucun cas elle ne peut être l’objet d'un jugement proprement dit
de la part de la Cour internationale.

L’admissibilité des actions judiciaires déclaratoires sur le plan
international est reconnue d'avance dans le paragraphe 2 de l’ar-
ticle 36 du Statut de la Cour (alinéas a), b), c}). Bien que le cas d'espèce
ne se réfère pas à une action où la clause facultative ou compro-
missoire soit la base de la compétence, il n’en est pas moins vrai que
la détermination des matières justiciables, faite dans le paragraphe 2,
constitue un précepte d'application générale dont les cas prévus au
paragraphe 1 peuvent aussi bénéficier. En outre, la doctrine visant
la recevabilité des requêtes judiciaires de caractère simplement
déclaratoire est bien connue dans la jurisprudence de la Cour
internationale; je pense donc qu’il suffit de rappeler cette juris-
prudence dont le dossier cite quelques cas pertinents (par exemple:
l'affaire du Détroit de Corfou) pour fonder le rejet de l'exception
proposée. Examinons encore la question concrètement.

159
I7I ARRÊT 2 XII 63 (OP. DISS. DE M. BUSTAMANTE)

La requête du Cameroun demande à la Cour une décision judi-
ciaire sur le point de savoir si certains faits ou attitudes du Roy-
aume-Uni, en tant qu’autorité administrante, sont ou non confor-
mes au droit, c'est-à-dire à certaines dispositions de l’accord de
tutelle. La requête prie également la Cour de se prononcer sur le
point de savoir si le Royaume-Uni a enfreint le droit en s’abstenant
d'exécuter certaines décisions précises de l’Assemblée générale
des Nations Unies visant l’administration du territoire sous tutelle.
Les fondements de droit et de fait de ces demandes ont été allégués
par le demandeur dans la requête, conformément au Règlement de
la Cour. On est donc en présence d’une controverse judiciaire
relevant du chapitre II du Statut.

On ne doit pas, à mon point de vue, attribuer à cette controverse
sur le droit le caractère d’un avis consultatif. Les différences sont
bien nettes. Les avis portent — dans la majorité des cas — sur la
prévision de situations futures: ils constituent des consultations
demandées à la Cour afin de mieux connaître comment le droit
devra être appliqué à l'avenir dans des cas particuliers encore non
survenus. Au contraire, dans la procédure contentieuse, les cas
soumis au jugement de la Cour visent presque toujours le passé:
ils cherchent à obtenir une décision sur la portée légale des actes
déjà accomplis par le défendeur. Il est vrai que, exceptionneilement,
il y a des avis consultatifs qui font référence à des situations passées
(voir celui de «Certaines dépenses des Nations Unies », 1962);
et il y a également, surtout dans la jurisprudence nationale, des
états où un jugement déclaratoire est demandé à l'avance afin de
savoir si ce qu'une des parties estime être son droit sera ou non
qualifié comme tel dans une situation bilatérale future. Mais il
ressort ici une deuxième différence capitale entre l’avis consultatif
et l'arrêt judiciaire, à savoir que le premier n’est nullement oblrga-
toire pour les intéressés, l’opinion exprimée n'étant revétue que
d’une autorité morale, tandis que le second oblige juridiquement
les parties avec la force de « chose jugée ». Dans le cas d'espèce, un
jugement a été demandé par la République du Cameroun avec les
caractéristiques du jugement contradictoire.

On rappellera l'argument du Royaume-Uni: en admettant —
dit-il — l'hypothèse de l'existence d’un différend entre les Parties,
quel serait le but pratique d’une simple déclaration de droit à
propos de ce différend? Quelle serait la portée de l'arrêt de la Cour
quant au principe de la «chose jugée » s’il n’y a pas de décision
judiciaire signalant des obligations tangibles à exécuter par la
partie perdante? Les observations écrites du Cameroun (pp. 46
et ss.) et le conseil camerounais dans les plaidoiries, ont répondu à
ces questions de la Partie défenderesse. En ce qui me concerne, je
crois que les raisonnements du demandeur à cet égard sont satis-
faisants, car il est certainement vrai que les points soulevés par la
requête sont passibles d’une décision apportant des résultats utiles.

160
172 ARRÊT 2 XII 63 (OP. DISS. DE M. BUSTAMANTE)

Dans les litiges déclaratoires, la définition du droit, pure et simple,
en faveur d’une partie ou de l’autre, constitue en soi un jugement
qui dépasse le domaine purement spéculatif ou académique et
apporte à la partie gagnante un élément vraiment objectif, à
savoir l’adjudication d’un droit avec lequel est enrichi ce que
j'appelle son «patrimoine juridique », c’est-à-dire l’ensemble des
droits que ladite partie possède en tant que personne juridique.
Si le demandeur réussit, le fait d’assurer la possession de ce bien
ou droit d’une façon définitive et irréversible en vertu de la « chose
jugée » constitue précisément la réparation pratique que les arrêts
déclaratoires assignent à la partie gagnante. Si c'est le défendeur
qui apparaît dans l'arrêt comme partie gagnante, sa position en
droit se consolide légalement et tous les griefs de la demande
deviennent mal fondés, une réhabilitation publique étant l'effet
du jugement. Du côté de la partie perdante, une certaine dété-
rioration ou amoindrissement se produit dans sa condition juri-
dique personnelle sous l'influence de la «chose jugée », les deux
éléments de cet amoindrissement étant l’obligation d’accepter sans
objection possible les décisions de l'arrêt et, dans certains cas,
Vobligation de se soumettre aux responsabilités qui peuvent se
dégager de la déclaration judiciaire du droit. Tout ces effets du
jugement déclaratoire se manifestent au monde extérieur d’une
façon concrète et perceptible et rentrent dans le domaine de la vie
sociale ou internationale au-delà des confins purement moraux ou
individuels.

Ce n’est pas aux juges de présumer quels seront ou pourront
être tous les autres buts matériels ou tangibles poursuivis mais
non exprimés par le demandeur au moment de formuler sa re-
quête: ce qui est bien connu est que généralement la déclaration
du droit dans un jugement déclaratif peut être la base, le point
de départ d’autres actions judiciaires ou d’autres démarches éco-
nomiques ou politiques visant les conséquences juridiques de
l'arrêt. Le conseil du Cameroun a donné une explication à cet égard.
Mais ceci n’intéresse que le demandeur. Ce qui est essentiel, je
le répète, est qu’à mon avis la décision demandée à la Cour, dans
la présente affaire, n’a pas été uniquement consultative ou aca-
démique ni simplement abstraite ou théorique et moins dépour-
vue de portée réelle, mais s’est bornée à demander un jugement
sur le point de savoir si — comme conséquence de certains faits
— il y a eu ou non infraction à certaines clauses d’un traité en
vigueur entre les Parties. (Art. 36, par. 2, alinéa c), du Statut.)
À mon avis, cette demande est recevable.

é) En cinquième lieu, bien que la requête et le mémoire ne fas-
sent mention d'aucune infraction aux articles 3 et 7 de l'accord de
tutelle de la part de l’autorité administrante, la défense britan-
nique a fait observer qu’une allusion à ce sujet a été faite hors

I6T
173 ARRÊT 2 XII 63 (OP. DISS. DE M. BUSTAMANTE)

du délai dans les observations écrites du Cameroun sur le contre-
mémoire britannique. M. l’Afforney-General a attiré l'attention
de la Cour sur ce point car, s'agissant d’un nouveau grief présenté
tardivement, la Cour ne pourra pas le recevoir et moins se pronon-
cer à son sujet. C’est une question de recevabilité quant à la forme
procédurale.

Il me semble qu’il y a eu une erreur d'appréciation de la part
du défendeur quant à l’omission initiale de la citation de l’article 3
de l’accord. Bien que la citation n'ait pas été faite d’une façon
explicite dans la requête et le mémoire, une référence à cet article
y est implicitement mentionnée. En effet, l’article 3 de l’accord
n'indique aucune obligation concrète ou particulière, mais plutôt
l'obligation générale attribuée à l'autorité administrante de con-
duire le territoire en vue de réaliser les fins essentielles de la tu-
telle énoncées par l’article 76 de la Charte et de collaborer avec les
Nations Unies à l’accomplissement des fonctions assignées à cet
organisme par l’article 87 du même instrument. Il va de soi que
si la requête impute au Royaume-Uni, en tant qu’autorité admi-
nistrante, la violation des articles 5 et 6 de l’accord — qui visent
des obligations concrètes du tuteur pour atteindre les fins de la
tutelle —, on devra en déduire que le Royaume-Uni a aussi enfreint
l’article général n° 3 dont le texte contient la substance d’autres
articles de l'accord invoqués par le demandeur.

De même, si l’autorité administrante accepte comme une partie
de ses fonctions tutélaires une recommandation des Nations Unies
touchant l’administration de la tutelle, cette acceptation l’oblige
à exécuter ponctuellement les instructions de l'Organisation au
sens des articles 7 et 3 (deuxième partie) de l’accord de tutelle.
Étant donné que la République fédérale du Cameroun a affirmé
dans sa requête que le Royaume-Uni n’a pas accompli certaines
obligations découlant de la résolution 1473 de l’Assemblée géné-
rale, adoptée avec le consentement du Royaume-Uni, il s’ensui-
vrait qu'une infraction de l’article 7 de l’accord de tutelle se serait
éventuellement produite. Il est vrai que la requête n’a pas indiqué
le numéro de l’article en question mais elle a tenu compte de son
contenu.

J'en conclus que l’exception d’irrecevabilité formelle formulée
par le Royaume-Uni à l'égard de cette partie des griefs du deman-
deur n’est pas bien fondée.

} En sixième lieu, les exceptions préliminaires du Royaume-Uni
comprennent un dernier point sur lequel M. l’Atforney-General
lors de la procédure orale n’a cependant pas insisté. Mais je ne
peux négliger d’en parler, d'autant que ce point vise d’une certaine
manière la recevabilité de la requête. Je me réfère à l’allégation
selon laquelle la requête et le mémoire n’ont pas été libellés en
162
174 ARRÊT 2 XII 63 (OP. DISS. DE M. BUSTAMANTE)

accord avec l’article 32 du Règlement de la Cour, car contrairement
à ce que dispose cet article, l'énoncé des faits et des motifs de ces
pièces procédurales aurait été vague et abstrait. Donc, la demande
deviendrait irrecevable.

Maïs les textes de la requête et le mémoire du Cameroun révè-
lent néanmoins que les faits signalés par le demandeur comme
constituant des infractions à l’accord de tutelle, ainsi que les dis-
positions légales applicables, ont été suffisamment précisés et détail-
lés. La circonstance que les conclusions finales de la requête aient
invité la Cour à se prononcer sur «certaines obligations », sans les
spécifier d’une manière concrète, s'explique fort bien étant donné
que l’on a employé le mot «certaines » visiblement pour faire al-
lusion aux obligations spécifiées auparavant, au cours de tout le
contexte. Il n’y a pas eu, à mon avis, infraction à l’article 32 du
Règlement de la Cour.

9. Maintenant le moment est venu d’étudier la dernière condi-
tion que l’article 19 de l'accord de tutelle impose aux parties pour
qu'un différend quelconque, visant l'interprétation ou l'application
de ses clauses, puisse être présenté devant la Cour. Il faut, selon
le texte, que le différend n’ait pu être réglé par voie de négociation
ou par un autre moyen. Une des exceptions du Royaume-Uni
vise ce problème.

La première affirmation que le Royaume-Uni soutient en l'espèce
est qu'aucune tentative véritable n’a été faite avant la requête pour
régler le différend (si différend il y a) par voie de négociation. A ce
propos, je me réfère à un des paragraphes précédents où référence est
faite aux mémorandums échangés entre le Gouvernement du Came-
roun et le Foreign Office respectivement en date des rer et 26 mai 1961.
J'y ai dit que ces documents contiennent tous les éléments d’une
négociation diplomatique propre et suffisante où la matière du
différend est exposée en détail par le Cameroun et où la proposi-
tion amicale est faite de soumettre ce différend à la Cour interna-
tionale de Justice; la réponse anglaise contenant le rejet des impu-
tations adverses, dont la responsabilité incomberait, à mon avis,
non pas à l'autorité administrante mais aux Nations Unies; et
également le rejet de l’acceptation d’un règlement judiciaire de
l'affaire. La présence d’une négociation est indéniable. Cette docu-
mentation démontre, en outre, dans son contexte que la négocia-
tion diplomatique a échoué, ce qui revient à dire que l’impossibi-
lité de procéder à un arrangement amical est certaine. D'ailleurs,
l'impossibilité de négocier un arrangement autre que judiciaire
avec le Royaume-Uni découle du fait qu'après la date de la réso-
lution 1608 une solution directe du différend échappait à la
volonté ou à la seule décision du Gouvernement anglais, compte
tenu que celui-ci n’avait pas, à ce stade des événements, le pouvoir
de modifier à lui seul un état de choses créé — avec son assenti-
ment — par une résolution de l’Assemblée générale des Nations

163
175 ARRÊT 2 XII 63 (OP. DISS. DE M. BUSTAMANTE)

Unies. Le différend n’était donc pas susceptible de négociation à
l'amiable.

Il y avait — le Royaume-Uni l'a allégué — une seconde condi-
tion. La négociation diplomatique écartée, il se peut qu’il existe —
au dire de l’article 19 — quelque «autre moyen » en vertu duquel le
différend puisse être réglé. Et, de l’avis du Royaume-Uni, cet «autre
moyen » de règlement aurait été la résolution 1608 (XV) de l’Assemblée
générale des Nations Unies, du 21 avril 1967, laquelle, en même
temps qu’elle ratifiait le résultat du plébiscite organisé les 11 et
12 février décidant du sort du Cameroun septentrional, mettait
fin à la situation de la tutelle et réglait par conséquent le problème
dudit territoire, la solution judiciaire restant d'emblée exclue.

Ii me paraît difficile d'admettre que la résolution 1608 (XV)
puisse avoir cette conséquence. Pour que cela fût possible, il au-
rait été nécessaire qu’il existat une complète identité entre les
points soulevés à la requête et caractérisant le différend, et les
points résolus par l’Assemblée générale. Cependant une nette dif-
férence ressort de la comparaison des deux instruments. Alors
que le premier — la requête — met en relief son caractère juridique,
le deuxième — la résolution 1608 — fait ressortir son but politique.
Les fins de l’un et de l’autre sont tout à fait distinctes. Ainsi qu’il
a déjà été dit, la résolution de l’Assemblée générale contient la
confirmation ou légalisation du résultat des plébiscites des deux
Cameroun, septentrional et méridional, et décide que la fin du ré-
gime de tutelle sous administration britannique aura lieu à deux
dates ultérieures. La requête et le mémoire de la République du
Cameroun tendent à établir la responsabilité individuelle du Roy-
aume-Uni, en tant qu’autorité administrante du Cameroun sep-
tentrional, au sujet de certains actes et faits de son administration
tutélaire pendant la durée de la tutelle. Il ne serait pas loisible de
confondre ou d'identifier ces deux domaines d'application. C'est
pourquoi, à mon avis, il est loin d’être exact que la résolution 1608
ait réglé le différend à la manière d'un «autre moyen » de solution:
ce qui est vrai est que l'expédition de la résolution 1608 — dont
le contenu ne donnait pas satisfaction à l'intérêt du demandeur
— a fini par donner forme au différend encore naissant entre le
Cameroun et le Royaume-Uni et a précipité le dépôt de la requête.

Mais une autre raison, encore plus forte, conduit à refuser de
considérer la résolution 1608 de l’Assemblée générale comme « l’autre
moyen» de solution du différend prévu par l’article 19 de l'accord
de tutelle. L’exigence logique la plus élémentaire impose que cet
«autre moyen », pour être juridiquement valable et efficace, doit
compter parmi ses éléments intégrants l'intervention et le consente-
ment des États en litige, à savoir — dans ce cas — la République

164
176 ARRÊT 2 XII 63 (OP. DISS. DE M. BUSTAMANTE)

fédérale du Cameroun et le Royaume-Uni. C’est pourquoi je pense
que, selon l'intention de l'accord de tutelle, la mention qui est
faite à un «autre moyen » de solution vise les moyens de règlement
pacifique prévus à l’article 33, paragraphe 1, de la Charte (enquête,
médiation, arbitrage, etc.) dont tous se caractérisent par une inter-
vention consensuelle plus ou moins élargie des deux Parties dans le
processus de l’arrangement. Cela est, précisément, ce qui manquait
à la résolution 1608 de l’Assemblée générale laquelle a été adoptée
sans l’assentiment et même à l'encontre du vote de la République
camerounaise. Étant donné que par ailleurs cette résolution avait
trait à des sujets autres que ceux qui constituaient le différend
avec le Royaume-Uni, l’action du Cameroun, quant au différend
lui-même, ne se rattachait pas aux effets obligatoires de la résolu-
tion 1608. Celle-ci ayant épuisé la voie administrative ou insti-
tutionnelle et vu les conséquences qu’allait produire la décision de
l’Assemblée tant au sujet des intérêts de la République du Cameroun
qu'à l'égard des habitants du Cameroun septentrional, le deman-
deur a opté pour l’autre voie qui lui était ouverte par l’article 19
de l’accord de tutelle, en invoquant la garantie judiciaire pour
définir en droit, avec l'État administrant, la question des responsa-
bilités juridiques subséquentes aux faits. Ainsi, on n’a pas affaire
à une attitude de rébellion ou désobéissance contre la résolution
1608, mais on est en présence de l'emploi légitime d’un autre
recours parallèle expressément reconnu par l’article 19 cité ci-
dessus.

10. Ce raisonnement soulève néanmoins une autre observation
capitale de la part du Royaume-Uni parce que — dit-il — si la
requête de la République du Cameroun doit, en dépit de la réso-
lution 1608 {XV} de l’Assemblée générale, être présentée devant la
Cour, cela reviendrait en fait à établir une sorte d'instance supérieure,
une véritable revision des décisions des Nations Unies par la Cour,
ce qui anéantirait toute l'autorité des organes de l'institution inter-
nationale. Une telle manière de dépendance ou de subordination
de ces organes par rapport à la Cour ne serait pas conforme à
Vesprit de la Charte. D’après celle-ci les résolutions de l’Assemblée
générale, prises à la majorité requise dans chaque cas, ont une
valeur obligatoire définitive, même pour les Etats Membres qui ne
les ont pas soutenues de leur vote. Cette observation conduit le
Royaume-Uni à rejeter ce qu’on a appelé la théorie du « double
emploi » d’après laquelle les deux voies, administrative et judiciaire,
peuvent être utilisées pour trancher les problèmes soulevés au sein
des Nations Unies.

Vue sous un aspect concret se rapportant au cas d’espèce, cette
observation du Royaume-Uni ne concorde pas avec la réalité des
faits. La requête du Cameroun fédéral ne recherche ni la dérogation de

165
177 ARRÊT 2 XII 63 (OP. DISS. DE M. BUSTAMANTE)

la résolution 1608 (XV), ni l'annulation du plébiscite du Cameroun
septentrional, ni le rétablissement de la tutelle sur ce territoire.
Il y a même eu dans la procédure orale des déclarations explicites
de la Partie demanderesse à ce sujet. Ce que la requête demande
est un jugement de droit de la part de la Cour sur le point de savoir
si, à la lumière du texte de l'accord de tutelle du 13 décembre 1946
et de la résolution 1473 de l'Assemblée générale, le Royaume-Uni,
en sa qualité d’autorité administrante du Cameroun septentrional,
a commis ou non des infractions à certaines dispositions touchant
l’application dudit accord ou de ladite résolution. Cet énoncé
de la requête permet de dégager un certain nombre de conséquences:

Premièrement : l'action judiciaire ne vise pas les Nations Unies ni
ne met en cause aucune des résolutions des organes de cette insti-
tution,

Deuxièmement : l'action de la République du Cameroun est dirigée
contre le Royaume-Uni à titre d'État individuel chargé de l’ad-
ministration tutélaire du Cameroun septentrional.

Troisièmement : la requête s’appuie sur le principe de la respon-
sabilité des États en tant que personnes juridiques de droit public
dans l'exécution d’actes dont l’objet est l'application des conven-
tions internationales librement acceptées.

Quairièmement : dans le cas d’une déclaration de bien-fondé, le
Cameroun a demandé au tribunal de ne donner aucun dispositif
de fait qui pourrait opérer un changement de la réalité objective ac-
tuelle dans le cas d’espèce, ni aucune réparation matérielle: la re-
quête se borne ainsi à demander à la Cour de « dire le droit » selon
la modalité des jugements déclaratoires.

Il me semble que ces précisions sont en elles-mêmes suffisantes
pour écarter la crainte que l'autorité des Nations Unies puisse être
touchée ou amoindrie par un arrêt judiciaire qui trancherait le cas
présent. Aucun heurt n’est à envisager entre les deux pouvoirs.

Il reste à examiner la question sous un aspect général ou doctri-
naire et selon le texte de la Charte des Nations Unies. La procédure
orale nous procure à ce sujet un matériel abondant dans le cas
d'espèce. Deux mots seulement pour le résumer: bien que le concept
du droit ne soit pas étranger aux activités administratives des
institutions officielles — parmi lesquelles celles des organes des
Nations Unies —, les résolutions de cet ordre sont de préférence
de caractère politique sans traduire toujours une adaptation
minutieuse des règles de droit aux exigences politiques. Au contraire,
dans le domaine judiciaire c’est le droit qui dicte exclusivement
ses normes.

166
178 ARRÊT 2 XII 63 (OP. DISS. DE M. BUSTAMANTE)

En ce qui concerne les institutions internationales, leurs statuts
définissent la portée et la force des résolutions administratives et
les moyens de les modifier ou de les reviser. Quant à la Charte
des Nations Unies, on ne trouve, au sujet des résolutions de l’Assem-
blée générale, aucune disposition excluant toute compétence
judiciaire. Au contraire, il me semble que le contexte général
de la Charte conduit à découvrir un certain parallélisme et une
claire compatibilité entre les deux institutions.

En effet: une préoccupation dominante se détache du texte de
plusieurs articles de la Charte au sujet de la primauté du droit et
de la légale administration de la justice entre nations pour préserver
le monde de la guerre et réaliser le but suprême de la paix inter-
nationale. Dès son introduction, la Charte proclame la foi des peuples
des Nations Unies «dans les droits fondamentaux de l'homme »}
et «dans l'égalité des droits’... des nations, grandes et petites ».
Dans son article premier, la Charte stipule comme un des buts des
Nations Unies «le respect du principe de l'égalité de droits des
peuples 1 et de leur droit de disposer d'eux-mêmes ... 2n encourageant
le respect des droits de l’homme ? et des libertés fondamentales 1 pour
tous ».

L'article 2 mentionne comme un des principes de l'Organisation
et de ses Membres celui de «remplir de bonne foi les obligations!
qu'ils ont assumées aux termes de la présente Charte » et de régler
«leurs différends internationaux par des moyens pacifiques!, de
telle manière que la paix et...la justice ne soient pas mises en
danger ». Les articles 7 et 92 mentionnent la Cour internationale
de Justice comme un des organes principaux de l'Organisation dont
le Statut fait partie intégrante de la Charte. L'article 33, para-
graphe I, prescrit que:

«Les parties à tout différend dont la prolongation est suscepti-
ble de menacer le maintien de la paix et de la sécurité internatio-
nales, doivent ! en rechercher la solution, avant tout, par voie de
négociation ... d'arbitrage, de règlement judiciaire 1», etc.

L'article 73 de la Charte établit la prémisse que l’administration
« des territoiries dont les populations ne s’administrent pas encore
complètement elles-mêmes » constitue une responsabilité des Etats
administrants et fait état de ce que les Membres « reconnaissent
le principe de la primauté des intérêts des habitants de ces terri-
toires », dont la protection est acceptée comme une «mission
sacrée ». L'article 76 énonce les fins essentielles du régime de tutelle
parmi lesquelles, une fois de plus, « le respect des droits de l’homme
et les libertés fondamentales » sont mentionnés.

En ce qui concerne le Statut de la Cour internationale de Justice,
l’article 35 établit que «la Cour est ouverte aux Etats parties au
Statut », c'est-à-dire à tous les Etats Membres de l'Organisation.

1 Les italiques sont de nous.

167
179 ARRÊT 2 XII 63 (OP. DISS. DE M. BUSTAMANTE)

Enfin, Varticle 36 détermine l'étendue de la compétence de la
Cour, cette compétence pouvant provenir de l'accord des parties,
des prévisions expresses de la Charte ou de traités ou conventions
en, vigueur.

Cette énumération démontre l'importance reconnue par la
Charte aux concepts de droit, de justice et de responsabilité des
Etats quant à leurs obligations juridiques et comment on a voulu
voir étendre la compétence de la Cour internationale de Justice.
Il n'est pas exagéré de dire que la mission de la Cour a été conçue
par les fondateurs des Nations Unies comme une des garanties les
plus remarquables pour le fonctionnement ‘du nouveau système
international.

On ne saurait concilier ce critère de la Charte — tout à fait
favorable aux solutions de droit — avec l’exclusion complète de la
garantie judiciaire au cas où l’Assemblée générale déciderait du
sort des territoires sous tutelle. La décision administrative en ce qui
concerne l'avenir politique d’un de ces territoires est une chose, le
fait de définir des responsabilités qui, sur le plan juridique, peuvent
être imputables à l’État administrant quant à la manière d'exercer la
tutelle est tout autre chose. L'autorité de tutelle n’est pas un
exécuteur automatique des ordres de l’Assemblée générale mais
une entité juridique qui a accepté librement et volontairement sa
mission, qui peut formuler des observations et des réserves aux
accords de l’Assemblée, qui peut même présenter devant celle-ci
sa démission si de tels accords sont contraires à son avis et qui doit,
le cas échéant, rendre compte de ses actes à ceux qui en auraient
un intérêt juridique.

En outre, il faut rappeler qu’étant donné la composition des
Nations Unies et leur caractère d'institution mondiale suprême
dans le domaine politique, aucune possibilité d’action judi-
ciaire contre l'institution elle-même n’est prévue dans la Charte
et, par conséquent, aucune responsabilité institutionnelle ne peut
s'en dégager au sujet des actes institutionnels. Mais le cas
est tout à fait différent en ce qui concerne les Etats Membres
considérés individuellement. Ils agissent au sein de l'institution en
tant que personnes juridiques et sont, à ce titre, responsables de
leur conduite à l'égard des Etats tiers. Je crois que c’est précisément
un des motifs pour lesquels, en ce qui concerne les relations entre
États, la Charte a créé la garantie judiciaire que la Cour est appelée à
appliquer. Dans le cas particulier, qui est l’objet du présent litige,
des obligations et des responsabilités sont prévues à l’accord de
tutelle accepté par le Royaume-Uni et concernant le Cameroun
septentrional. Étant donné que l’article 19 de cet accord établit la
clause juridictionnelle pour qualifier lesdites responsabilités, je
crois que mon devoir de juge est de me prononcer en faveur de la
compétence.

168
180 ARRET 2 XII 63 (OP. DISS. DE M. BUSTAMANTE)

La garantie judiciaire est, en vérité, un des supports les plus
précieux de la société moderne. Elle signifie la priorité du droit sur
d’autres facteurs: intérét, négligence, abus ou force. Elle fortifie le
principe de la responsabilité comme régulateur de la conduite
sociale et internationale. Elle peut éviter à l’avenir de nouvelles
transgressions. Elle constitue, en somme, une garantie multiple
dont l’objet est de dire le droit là où il faut le déclarer: soit pour
prévenir les déviations dans l'application de la loi, soit pour les
corriger quand elles se sont produites; pour juger sur les infractions
du droit ou pour établir les responsabilités de celui qui les a com-
mises; toute une mosaïque de compétences qui visent l’ensemble
des activités internationales: le comportement des gouvernements,
la politique des États, les actes administratifs des grandes insti-
tutions d’ordre international. C'est — à coup sûr — pour cela que
la clause juridictionnelle (en ce cas l’article 19 de l’accord de tutelle)
ne limite pas l’action des États Membres des Nations Unies en
restreignant la portée de sa protection judiciaire et n’exige pas non
plus qu’un consentement préalable de l'Organisation soit donné
à l'Etat Membre qui se propose d’en faire la demande. En résumé,
il me semble que l’article 19 constitue une expression de cette
garantie suprême et même universelle d’invoquer en dernier lieu
la décision de la justice pour régler en droit les affaires ou les
exigences politiques ou toute autre sorte d'intérêts pouvant léser
le domaine juridique des tiers. Il importe de ne pas affaiblir cette
garantie aussi nécessaire qu’utile.

Il est regrettable que, sur la base de la suggestion faite à un
certain moment par l’Assemblée générale des Nations Unies, une
demande d’avis consultatif n’ait pas été faite à propos des divers
problèmes touchant l’administration des Cameroun sous tutelle.
Mais cette occasion ayant été perdue, il ne reste plus à la Cour — au
présent stade des événements — que de rendre son arrêt au sujet
de la requête de la République du Cameroun au sens de l’article 19
de l’accord de tutelle. Et je dois dire qu’à mon avis l'exception du
« double emploi » n’est pas acceptable.

11. L'examen que je viens de faire à l'égard des exceptions pré-
sentées par le Royaume-Uni à la requête de la République fédérale
du Cameroun permet de voir qu’elles ont affaire les unes à la rece-
vabilité de la demande, les autres à la compétence de la Cour,
bien que ces deux groupes ne soient pas nettement indépendants
ou distincts, car certaines exceptions formulées sur la base de
Virrecevabilité entraînent aussi la négation de la compétence. Sous
un autre angle, il y a quelques exceptions qui visent des aspects
simplement formalistes ou procéduraux, d’autres — par contre —
qui touchent le fond même du différend pour en déduire le manque
de recevabilité. C’est pour cela que l’ensemble des objections du
Royaume-Uni prend à certains moments une apparence complexe

169
I8I ARRÊT 2 XII 63 (OP. DISS. DE M. BUSTAMANTE)

et même inextticable. Néanmoins, je suis arrivé à la conclusion que
toutes les exceptions méritent vraiment la qualification de prélimi-
naires telles que le défendeur les a nommées, dans le sens que je
n'ai pas eu besoin, en pratique, de me prononcer sur le fond de la
controverse aux fins d'étudier l’admissibilité ou la non-admissibilité
de telle ou telle exception. C’est sur la base de ce raisonnement que
je n’ai pas trouvé indispensable de réserver certaines des exceptions
comme péremptoires pour l'arrêt final sur le fond, à supposer que la
Cour se déclare compétente.

12. Mais, même dans le cas où l'examen des exceptions propo-
sées avait conduit la Cour à se saisir de l'affaire établie par la re-
quête, une question complémentaire a été soulevée au sein du tri-
bunal, à savoir: «si une fois la Cour régulièrement saisie, elle est
toujours contrainte d'exercer sa compétence », ou «si, compte tenu
de certaines limitations inhérentes à l'exercice de ia fonction ju-
diciaire, elle devrait s'abstenir » de dicter son prononcé dans le
cas d'espèce. En analysant les pièces pertinentes de la procédure
(requête, mémoire, observations aux exceptions, conclusions)
«afin de déterminer si le jugement sollicité est de ceux que la
Cour peut rendre dans le cadre de sa fonction », l'opinion quia
prévalu a été que la vraie intention de la demande était de viser
l'injustice du rattachement du Cameroun septentrional 4 un Etat
autre que la République du Cameroun, cette injustice étant surve-
nue parce que le Royaume-Uni, en tant qu’autorité administrante,
aurait créé des conditions telles que la tutelle a abouti audit
rattachement. Cependant, étant donné que la République fédérale
a expressément déclaré qu'elle ne demandait pas à la Cour de ré-
parer l'injustice alléguée, ni de lui accorder la moindre compen-
sation matérielle, ni de reviser les décisions de l’Assemblée géné-
rale, la Cour serait alors réduite à trancher une question éloignée
de la réalité et à rendre un arrêt non effectivement applicable. On
peut inférer — dit-on — que ce que le demandeur voudrait, c'est
que la Cour considère certains faits du Royaume-Uni à seule fin
d'arriver à des conclusions allant à l'encontre de celles qu’a énon-
cées l’Assemblée générale dans sa résolution 1608 (XV); mais mal-
gré cela le demandeur a reconnu lui-même cette résolution comme
définitive et inamovible, l'arrêt de la Cour ne pouvant pour ces
motifs avoir de conséquences pratiques, ni remplir une véritable
mission judiciaire. D'ailleurs, puisqu'il est établi que l’accord de
tutelle a valablement pris fin, ilen découle que la tutelle a elle-même
disparu, que les droits conférés par ledit accord à d’autres Membres
des Nations Unies se sont éteints et que la possibilité d'applica-
tion de l’article 19 touchant la compétence de la Cour a cessé le
ref juin 1961, surtout si l’on considère que la requête ne compor-
tait aucune demande de réparation, mais simplement une consta-

170
182 ARRÊT 2 XII 63 (OP. DISS. DE M. BUSTAMANTE)

tation du manquement au droit. La Cour devra donc cJore la pré-
sente instance.

A mon grand regret, je dois dire mon dissentiment à l’égard de
ces vues de la majorité de la Cour, parce qu'il me semble que les
bases sur lesquelles elle s’appuie ne sont pas exactes. Mon point
de vue coincide, bien entendu, avec l'affirmation que la demande
ne prétend pas autre chose qu’une constatation du manquement
au droit, à savoir: si le Royaume-Uni, dans l’application de cer-
taines mesures, n’a pas respecté certaines obligations prévues à
l'accord de tutelle ou certaines instructions de l’Assemblée géné-
rale. C’est un cas où la responsabilité juridique du tuteur doit être
éclaircie. J'ai déjà expliqué dans le paragraphe 8, alinéa d), de la
présente opinion, pourquoi et comment cette façon de «dire le
droit », qui caractérise les jugements déclaratoires, réunit les qua-
lités d'efficacité pratique et de force obligatoire en vertu de la
chose jugée, ces deux qualités représentant les attributs typiques
d’un arrêt judiciaire. A mon avis, une décision de cette espèce se
trouve clairement comprise dans la fonction d’administrer la jus-
tice qui prête sa physionomie à la mission judiciaire des tribunaux,
comme prévu à l’article 36, paragraphe 2, alinéa c), du Statut de
la Cour. Des précédents dans des cas similaires sont enregistrés
dans la jurisprudence de la Cour permanente, ainsi que de l’ac-
tuelle Cour. (Par exemple l’affaire de la Haute-Silésie polonatse,
C.P.J.L., série A n° 7; l'affaire du Détroit de Corfou, C.I.J. Recueil
1949, p. 36.) Dans ces affaires, comme dans la présente, le juge-
ment ou la demande a porté sur la conduite passée du défendeur,
c’est-a-dire sur ses responsabilités juridiques.

On ne doit pas envisager dans l'arrêt l’éventuelle inclusion de
dispositions modifiant Ja résolution 1608 (XV) de l’Assemblée
générale, par exemple: l’annulation du plébiscite ou le détache-
ment du Cameroun septentrional de la Nigéria ou le rétablissement
de la tutelle. Cela serait introduire dans le jugement des matières
non contenues dans la requête. Il faut rappeler que l’action intro-
duite par la République du Cameroun a été dirigée uniquement
contre le Royaume-Uni et non pas contre les Nations Unies et
que l’objet de l’action ne porte que sur des sujets visant l’exé-
cution, exacte ou erronée, de l’accord de tutelle par le défendeur,
indépendamment des décisions prises par l’Assemblée générale.
Aucun risque n'existe donc de déclencher dans l'arrêt un conflit
entre le demandeur et ladite Assemblée.

Bien que l'accord de tutelle sur le Cameroun sous administra-
tion britannique soit devenu caduc le 1° juin 1961 en vertu de la
résolution 1608 (XV), l'affirmation selon laquelle on ne peut plus
invoquer cet accord pour juger la conduite de l’autorité adminis-
trante dans le passé me paraît trop absolue et contraire à des prin-
cipes admis généralement au sujet de l'application des lois. Une
chose est essentielle en l’espèce: c’est qu'il ne s’agit pas de situa-

171
183 ARRÊT 2 XII 63 (OP. DISS. DE M. BUSTAMANTE)

tions futures lesquelles, évidemment, ne pourraient pas être régies
par un traité déjà périmé. La requête vise les activités passées
du Royaume-Uni, exercées pendant la durée de la tutelle. Cette
situation rétrospective ne peut être envisagée qu'à la lumière de
la loi qui gouvernait à cette époque-la, c’est-à-dire accord de tu-
telle du 13 décembre 1946. Le fait que, peu aprés la formulation de
la requête, l'accord de tutelle soit devenu caduc n'affaiblit pas le
maintien de ce principe, car si l’application de l’accord était con-
testée, le système de la responsabilité juridique des personnes s’ef-
fondrerait et des cas fort possibles — d’abus ou de transgres-
sions aboutiraient à l’impunité. La jurisprudence interne des Etats
et certaines règles du droit public offrent des exemples utiles qui
ne doivent pas étre négligés dans le domaine international. Dans
nombre de cas, on a appliqué 4 une succession les normes énoncées
dans un code civil abrogé, lorsque le décès du testateur s’était
produit pendant la période où ce code était en application. De
même, des conflits sont survenus touchant l’inconstitutionnalité
de certaines lois dont le texte — pour définir le point — a dû être
confronté avec la Constitution sous laquelle elles avaient été pro-
mulguées, malgré le fait que ladite Constitution avait déja été
remplacée par une autre ou d’autres postérieures. [1 me semble
que dans ces cas où le jugement doit porter sur une situation passée,
la position du juge est de se placer à l’époque des événements
sub litis et d’appliquer les lois qui régissaient à ce moment-là,
bien qu’elles ne soient plus en vigueur actuellement. L'accord de
tutelle de 1946 serait donc valablement invoqué pour résoudre le
cas présent.

 

*
* +

13. Pour les raisons qui précèdent, mon avis est que la demande
est recevable, que les exceptions préliminaires du Royaume-Uni
ne sont pas bien fondées et que la Cour est compétente pour se
prononcer sur le fond de la requête de la République fédérale du
Cameroun.

(Signé) J. L. BUSTAMANTE R.

172
